DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170045613) in view of Kreitmair-Steck et al (US 9304199).
With respect to claim 1 and 12, Wang teaches (claim 1) an unmanned aerial vehicle (UAV) control (para 82, structure for collision avoidance in UAV) method, comprising: controlling a microwave radar disposed on the UAV to transmit a microwave signal (para 82, a 360 radar structure UAV, transmits and received signal); acquiring a frequency of an intermediate frequency signal based on a frequency of the transmitted signal and a frequency of an echo signal (para 109, the amplified signal is mixed with the transmitted signal to demodulated into an intermediate frequency which is carries distance information and modulated with a Doppler frequency shift); determining a distance between the UAV and a surrounding obstacle (para 82, radar detects any obstacle around the UAV and distance information is sent to UAV flight control) based on the frequency of the intermediate frequency signal (para 109, an intermediate frequency which is carries distance information and modulated with a Doppler frequency shift); and adjusting a flight path of the UAV based on the distance between the UAV and the 
With respect to claim 2 and 13, Wang teaches determining the distance between the UAV and the surrounding obstacle based on the frequency of the intermediate frequency signal (fig 4 delta_f between the transmit signal and receive signal in ch1, further explained in para 115-117) includes: acquiring time-frequency information after performing a triangular wave frequency modulation on the transmitted signal (fig 4 shows the triangular wave from f1_start to f1_stop), determining the distance between the UAV and the surrounding obstacle based on the time-frequency information and the frequency of the intermediate frequency signal (para 119 distance information from the target can be calculated through a 1D-Fourier transform by estimating the frequency differences between the transmitted signal and the received signal).
With respect to claim 3 and 14, Wang teaches the time-frequency information includes 0.5 times of a modulation bandwidth (when determining R from equation R                                
                                    =
                                     
                                    
                                        
                                            d
                                            e
                                            l
                                            t
                                            
                                                
                                                    a
                                                
                                                
                                                    f
                                                
                                            
                                            *
                                            T
                                            *
                                            c
                                        
                                        
                                            (
                                            f
                                            
                                                
                                                    1
                                                
                                                
                                                    s
                                                    t
                                                    o
                                                    p
                                                
                                            
                                            -
                                            f
                                            
                                                
                                                    1
                                                
                                                
                                                    s
                                                    t
                                                    a
                                                    r
                                                    t
                                                
                                            
                                            )
                                            *
                                            2
                                        
                                    
                                     
                                
                            , delta_f/2 is half the modulation bandwidth as describe in applicants specification), a triangular wave modulation period (par 116, T is a period of 1ms), and an electromagnetic wave propagation speed (para 116 and equation 2, c is the speed of microwave signal).
With respect to claim 4 and 15, Wang teaches the distance between the UAV and the surrounding obstacle has a linear relationship with the product of the frequency of the intermediate frequency signal, the triangular wave modulation period, and the electromagnetic wave propagation speed, and the distance between the UAV and the surrounding obstacle is inversely proportional to the 0.5 times of the modulation bandwidth (para 116, equation 2 clearly shows a linear relationship with the product of the variables.).
With respect to claim 12, Wang teaches (claim 1) a UAV (para 82, structure for collision avoidance in UAV), comprising: a frame; a microwave radar mounted on the frame (para 82, the 
With respect to claim 1 and 12, Wang does not teach transmitting a radar signal while rotating around a rotating shaft.
Kreitmair-Steck teaches transmitting a radar signal (col 3, lines 1-14, each radar transmits a radar beam and receives a signal reflect by any obstacle) while rotating around a rotating shaft (col 3, lines 38-51, rotated together with the main rotor).
It would have been obvious to modify Wang to include transmitting a radar signal while rotating around a rotating shaft because it is merely a substitution of the obstacle detection system of Wang with the obstacle detection system of Kreitmair-Steck with on new or unexpected results.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kreitmair-Steck as applied to claims 1 and 12 above, and further in view of Lim (US 20170001732). Lim teaches acquiring a Doppler frequency generated by a vertical velocity of the UAV relative to the surrounding obstacle; and determining the vertical velocity of the UAV relative to the surrounding obstacle based on the Doppler frequency (para 52, the Doppler velocity sensor measures velocity over water flight as well as vertical and horizontal velocity relative to a deck). It would have been obvious to modify Wang in view of Kreitmair-Steck to include acquiring a Doppler frequency generated by a vertical velocity of the UAV relative to the surrounding obstacle; and determining the vertical velocity of the UAV relative to the surrounding obstacle based on the Doppler frequency because it is merely a substitution of the method to measure velocity of Wang with the methods to measure velocities of Kreitmair-Steck with no new or unexpected results.
Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kreitmair-Steck in view of Lim as applied to claims 5 and 16 above, and further in view of Kotake et al (US 20180156893). Kotake teaches determining the velocity of Wang in view of Kreitmair-Steck in view of Lim to include determining the vertical velocity of the UAV relative to the surrounding obstacle based on the Doppler frequency includes: acquiring wavelength information corresponding to a center frequency of the transmitted signal; and determining the vertical velocity of the UAV relative to the surrounding obstacle based on the Doppler frequency and the wavelength information because it is merely a substitution of the method to determine the Doppler of Wang with the methods to determine the Doppler of Kreitmair-Steck with no new or unexpected results.
With respect to claim 7 and 18, Kotake teaches the vertical velocity of the UAV relative to the surrounding obstacle has a linear relationship with the product of the Doppler frequency and the wavelength information (para 106 equation 1). It would have been obvious to modify Wang in view of Kreitmair-Steck in view of Lim to include the vertical velocity of the UAV relative to the surrounding obstacle has a linear relationship with the product of the Doppler frequency and the wavelength information because the velocity is expected to be a linear product of Doppler and wavelength.
Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kreitmair-Steck in view of Lim as applied to claims 5 and 16 above, and further in view of Inoue et al (US 20150185244). 
With respect to claims 8 and 19, Inoue teaches acquiring the Doppler frequency generated by the vertical velocity of the UAV relative to the surrounding obstacle includes: acquiring a frequency of a rising period of the triangular wave modulation period (para 67, fup) and a frequency of a falling period of the triangular wave modulation period after performing the Wang in view of Kreitmair-Steck in view of Lim to include acquiring the Doppler frequency generated by the vertical velocity of the UAV relative to the surrounding obstacle includes: acquiring a frequency of a rising period of the triangular wave modulation period and a frequency of a falling period of the triangular wave modulation period after performing the triangular wave frequency modulation on the transmitted signal and determining the Doppler frequency based on the frequency of the rising period of the triangular wave modulation period and the frequency of the falling period of the triangular wave modulation period because it is merely a substitution of the method to determine the Doppler of Wang with the methods to determine the Doppler of Kreitmair-Steck with no new or unexpected results.
With respect to claim 9 and 20, Inoue teaches the Doppler frequency has a linear relationship with the difference between the frequency of the falling period of the triangular wave modulation period and the frequency of the rising period of the triangular wave modulation period (para 67, fd -= (fup-fdown)/2). It would have been obvious to modify Wang in view of Kreitmair-Steck in view of Lim to include the Doppler frequency has a linear relationship with the difference between the frequency of the falling period of the triangular wave modulation period and the frequency of the rising period of the triangular wave modulation period because the velocity is expected to be a linear product of Doppler and wavelength.
Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kreitmair-Steck in view of Lims 1 and 12 above, and further in view of Inoue et al (US 20150185244). 
With respect to claim 10 and 21, Inoue teaches acquiring the frequency of the intermediate frequency signal based on the frequency of the transmitted signal and the frequency of the echo signal includes: acquiring a frequency of arising period of a triangular wave modulation period (para 67, fup) and a frequency of a falling period of the triangular wave modulation period after performing a triangular wave frequency modulation on the transmitted signal (para 67 and fdown); and determining the frequency of the intermediate frequency signal based on the frequency of the rising period of the triangular wave modulation period and the frequency of the falling period of the triangular wave modulation period (para 67, fd = (fup-fdown)/2). It would have been obvious to modify Wang in view of Kreitmair-Steck in view of Lim to include acquiring the frequency of the intermediate frequency signal based on the frequency of the transmitted signal and the frequency of the echo signal includes: acquiring a frequency of arising period of a triangular wave modulation period and a frequency of a falling period of the triangular wave modulation period after performing a triangular wave frequency modulation on the transmitted signal; and determining the frequency of the intermediate frequency signal based on the frequency of the rising period of the triangular wave modulation period and the frequency of the falling period of the triangular wave modulation period because it is merely a substitution of the method to determine the Doppler of Wang with the methods to determine the Doppler of Kreitmair-Steck with no new or unexpected results.
With respect to claim 11 and 22, Inoue teaches the frequency of the intermediate frequency signal has a linear relationship with the sum of the frequency of the rising period of the triangular wave modulation period and the frequency of the falling period of the triangular wave modulation period (para 67, fd -= (fup-fdown)/2). It would have been obvious to modify Wang in view of Kreitmair-Steck in view of Lim to include the frequency of the intermediate frequency signal has a linear relationship with the sum of the frequency of the rising period of the triangular wave modulation period and the frequency of the falling period of the triangular 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648